DETAILED ACTION
This final Office action is in response to the claims filed on January 29, 2021.
The replacement figures filed January 29, 2021 have been approved.
The amendment to the specification filed January 29, 2021 has been approved.
Status of claims: claims 11 and 12 are withdrawn; claims 1-9, 12, and 13 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 3742647 to Tomita in view of US 220624 to Jorgensen in view of US 20150294607 to Harucksteiner et al. (hereinafter “Harucksteiner”).
Tomita discloses a passage control device for persons, comprising: 
at least one housing;
at least one blocking element 5 held so as to be movable relative to the housing; 

a control unit (“motor control circuit”) for the drive, that is configured to act in combination with a control element (“ticket inlet slit 13” and “readout device”; see col. 3) that identifies an authorization and controls the drive in accordance with the authorization, in order either to at least one of block, release, or to move the blocking element;
the housing comprises 
a frame element 2, 12, 
a support structure 20 that is arranged inside the frame element for the blocking element and the drive. (see FIGS. 2 and 3 below)

[AltContent: textbox (base)][AltContent: ]
    PNG
    media_image1.png
    357
    364
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    482
    369
    media_image2.png
    Greyscale

Tomita fails to disclose a rear cover plate and a front cover plate and the material composition of the frame element as well as the rear and front cover plates.
Jorgensen teaches of a rear cover plate and a front cover plate fastened to a frame element B of a passage control device. (see FIG. 1)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a rear cover plate and front cover plate on each side of the Tomita frame element and modify the Tomita frame element to include 
Additionally, Harucksteiner teaches of using plastic or a plastic composite material for elements of a housing for a passage control device. (see [0014])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Tomita frame element, rear cover plate, and front cover plate each substantially of a plastic or a plastic composite material, as taught by Harucksteiner, in order to save on material costs, form the frame element, rear cover plate, and front cover plate of durable and water-resistant material as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. (claim 1)
Tomita, as applied above, further discloses wherein the support structure extends as far as a base of the housing (see annotated FIG. 2 above) (claim 2) and wherein the support structure includes at least one metal profile or a tubular structure 7. (claim 3)
Tomita, as applied above, further discloses wherein the frame element forms side faces and a top face of the housing. (claim 6)
Tomita, as applied above, further discloses wherein the control element is arranged at least at one corner of the housing that connects a side face to the top face. (claim 7)
Tomita, as applied above, further discloses wherein the housing is modular and configurable with different types of the blocking elements. (claim 12)
Tomita, as applied above, further discloses wherein the blocking element comprises at least one door element that is swivelable about a vertical axis. (claim 13)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view Jorgensen in view of Harucksteiner, as applied above.

On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the cover plate fasteners of Tomita with snap-in plug-type connectors since it has been held to be within the general skill of a worker in the art at the time the invention was made to select a known fastener on the basis of its suitability for the intended use as a matter of design choice. (claim 4)

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view Jorgensen in view of Harucksteiner, as applied above, in further view of US 8528253 to Ropelato.
Tomita, as applied above, fails to disclose wherein the frame element is reinforced with at least one metal profile in a region in which the support structure extends as far as the base of the housing. 
Ropelato teaches of a passage control device with a frame element that is reinforced with at least one profile in a region in which a support structure 19 extends as far as a base of the housing. (see FIG. 1 below)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (profile)]
    PNG
    media_image3.png
    253
    264
    media_image3.png
    Greyscale


Additionally, although Ropelato fails to disclose that the profile is metal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the profile out of metal since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. (claim 8)
Tomita fails to disclose wherein the frame element is reinforced with at least one metal profile at a top face of the housing.
Ropelato teaches of a profile at a top face of a housing.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a profile at a top face of the Tomita housing, as taught by Ropelato, in order to reinforce and strengthen the Tomita housing.
Additionally, although Ropelato fails to disclose that the profile is metal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the profile out of metal since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. (claim 9)

Allowable Subject Matter
Claim 5 is allowed.

Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive. More specifically, the applicant states the following on page 11 of the response:

    PNG
    media_image4.png
    345
    667
    media_image4.png
    Greyscale

The examiner respectfully disagrees.  
First, Harucksteiner is cited for teaching of using plastic or a plastic composite material for elements of a housing for a passage control device. In other words, Harucksteiner is not cited for teaching of using plastic or a plastic composite material for a clear window, but for using plastic or plastic composite material for the frame element and cover plates of Tomita.
Second, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/